USCA11 Case: 20-12968    Date Filed: 08/30/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12968
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:06-cr-00417-TCB-CMS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


OGINGA KAI EDWARDS,
a.k.a. Ira Gene Powell,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 30, 2021)

Before JORDAN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12968       Date Filed: 08/30/2021   Page: 2 of 4



      Oginga Edwards, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by § 603 of the First Step Act of 2018, Pub. L. No.

115-391, § 603, 132 Stat. 5194, 5238-39 (2018). He argues on appeal that the

consecutive application of the mandatory minimums for his two 18 U.S.C. § 924(c)

convictions, which another provision of the First Step Act no longer permits, is an

“extraordinary and compelling reason” for his release, and that the district court

therefore erred in denying his motion. For the reasons set out below, we affirm.

                                          I

      We review motions for compassionate release under § 3582(a)(1)(A), as

amended by § 603 of the First Step Act, for abuse of discretion. See United States

v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its discretion

if it applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous. See United States

v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015). We liberally construe pro se filings.

See Sanders v. United States, 113 F.3d 184, 187 (11th Cir. 1997).

                                         II

      We held in United States v. Bryant, 996 F.3d 1243, 1247-48 (11th Cir. 2021),

that U.S.S.G. § 1B1.13 contains the applicable policy statements for sentence-

reduction motions filed pursuant to the First Step Act. Under § 1B1.13, only the


                                          2
          USCA11 Case: 20-12968        Date Filed: 08/30/2021    Page: 3 of 4



following circumstances are extraordinary and compelling and thus permit a

reduction: (A) the defendant is suffering from (i) a terminal illness, or (ii)

deteriorating health related to aging that substantially diminishes his ability to

provide self-care within the prison; (B) the defendant is at least 65 years old, is

experiencing a serious deterioration because of the aging process, and has served at

least 10 years or 75 percent of his sentence; (C) the death or incapacitation of the

caregiver of the defendant’s minor child; and (D) other reasons as determined by the

director of the BOP. See U.S.S.G. § 1B1.13, comment. (n.1).

      In Bryant, we also rejected the argument that the First Step Act’s amendment

to § 3582(c)(1)(A) displaced the language that only the BOP director—rather than

also the courts—may determine what “other reasons” are extraordinary and

compelling under Application Note 1(D) of § 1B1.13. See Bryant, 996 F.3d at 1263–

65. Mr. Edwards does not assert any extraordinary and compelling reasons that

warrant release under Application Notes 1 (A)-(C) of § 1B1.13. He instead argues

that he is entitled to release for “other reasons.” Specifically, he cites the following

as the other reasons: (1) his sentence would be lower if he were sentenced to the

same crime today; (2) he has rehabilitated himself during his imprisonment; and (3)

the application of § 924(c) has exacerbated this country’s problems with mass

incarceration, particularly as applied to African Americans. The Director of the

BOP, however, has not determined that these reasons are extraordinary and


                                           3
          USCA11 Case: 20-12968     Date Filed: 08/30/2021   Page: 4 of 4



compelling, so they do not constitute valid “other reasons” under Application Note

(D) of § 1B1.13.

      Moreover, Mr. Edwards’ arguments regarding the First Step Act’s changes to

sentencing for § 924(c) convictions are misplaced. We held in United States v.

Smith, 967 F.3d 1196, 1213 (11th Cir. 2020), that § 403 of the First Step Act—which

addressed § 924(c)—does not apply retroactively. The district court therefore did

not abuse its discretion in denying Mr. Edwards’ motion for compassionate release.

                                        III

      We affirm the district court’s denial of Mr. Edwards’ motion for

compassionate release.

      AFFIRMED.




                                        4